Respondents have filed herein what is called "objection to the jurisdiction of court," on the ground that the record on appeal was not filed in the trial court within the time required by law. The statute (Sec. 89-4904, Rev. St. 1931) requires that the record on appeal must be filed with the clerk of the trial court within 70 days after the entry of the judgment "which time may be by the court or the judge thereof, extended or enlarged for cause shown." The judgment in this case was entered on May 8th, 1934. The 70 days given by the statute expired on July 18, 1934. On July 2, 1934, the trial court entered an order granting an extension for filing the record on appeal to and including August 9, 1934. No further extension was given. The record on appeal was not filed until August 20, 1934, *Page 335 
eleven days too late. It is clear, therefore, as held in our previous decisions that we are without jurisdiction to review the judgment herein. Scott v. Wyoming Rock Products Co., 37 Wyo. 527, 264 P. 86; Woodruff v. Light Power Co., 38 Wyo. 70, 264 P. 704 and cases cited; Barnett v. Finance Ass'n., 38 Wyo. 511, 268 P. 1025 and cases cited. The appeal must accordingly be dismissed. It is so ordered.
Dismissed.